Title: From George Washington to Carlisle, Pa., Citizens, 6 October 1794
From: Washington, George
To: Carlisle, Pa., Citizens


        
          Gentlemen,
          [6 Oct. 1794]
        
        I thank you sincerely for your affectionate address. I feel as I ought, what is personal to me, and I cannot but be particularly pleased with the enlightened and pa⟨trioti⟩c attachment which is manifested ⟨towa⟩rds our happy constitution and the laws.
        When we look round and behold the universally acknowledged prosperity which blesses every part of the United States facts no less unequivocal than those which are the lamented occasion of our present meeting, were necessary to persuade us; that any portion of our fellow Citizens could be so deficient in discernment or virtue, as to attempt to disturb a situation which, instead of murmers and tumults, calls ⟨for our⟩ warmest gratitude to Heaven, and our earnest endeavours to preserve and prolong so favoured a lot.
        
        Let us hope that the delusion can not be lasting; that reason will speedily regain her empire, and the laws their just authority, where they have lost it. Let the wise and the virtuous unite their efforts to reclai⟨m the⟩ misguided, and to detect & defeat ⟨the⟩ arts of the factious. The union of good men is a basis, on which the security of our internal peace and the stability of our Government may safely rest. It will always prove an adequate rampart against the vicious and disorderly.
        In any case in which it may be indispensable to raise the sword of Justice, against obstinate offenders, I shall deprecate the necessity of deviating from a favorite aim ⟨to esta⟩blish the authority of the laws in the affections of all rather than in the fears of any.
        
          Go: Washington
        
      